Exhibit 10.4

 

SUBSCRIPTION AGREEMENT

 

Thunder Bridge Acquisition, Ltd.

9912 Georgetown Pike Suite D203

Great Falls, Virginia

Cayman Islands, 22066

 

May 9, 2019

 

Ladies and Gentlemen:

 

In connection with the proposed business combination (the “Transaction”) between
Thunder Bridge Acquisition Ltd., a Cayman Islands exempted company (the
“Company”), and Hawk Parent Holdings LLC, a Delaware limited liability company
(“Hawk Parent”), pursuant to that certain Amended and Restated Agreement and
Plan of Merger, dated as of January 21, 2019, among the Company, Hawk Parent and
the other parties thereto (as may be amended and/or restated, including as
amended by that certain Second Amendment to the Amended and Restated Plan of
Merger, dated as of the date hereof, the “Transaction Agreement”), the Company
is seeking commitments to purchase shares (the “Shares”) of the Company’s Class
A ordinary shares, par value $0.0001 per share for a purchase price of $10.00
per share (the “Purchase Price”), which Shares shall be automatically converted
into common stock of a Delaware corporation in connection with the Transaction.
The Company is offering the Shares in a private placement (the “Offering”) in
which the Company expects to raise an aggregate of $135 million pursuant to
subscription agreements of even date herewith on substantially the same terms
hereof, except for that certain Lock-up Agreement, of even date herewith, by and
between the Company and the investors named therein. In connection therewith,
the undersigned and the Company agree as follows:

 

1. Subscription. As of the date written above (the “Subscription Date”), the
undersigned hereby irrevocably subscribes for and agrees to purchase from the
Company such number of Shares as is set forth on the signature page of this
Subscription Agreement at the Purchase Price and on the terms provided for
herein.

 

2. Closing; Delivery of Shares.

 

a. The closing of the sale of Shares contemplated hereby (the “Closing”) is
contingent upon the substantially concurrent consummation of the Transaction.
The Closing shall occur on the date of, and immediately prior to, the
consummation of the Transaction. Upon (i) satisfaction of the conditions set
forth in Section 3 below and (ii) not less than five (5) business days’ written
notice (which may be via email) from (or on behalf of) the Company to the
undersigned (the “Closing Notice”), which Closing Notice shall contain the
Company’s wire instructions, that the Company reasonably expects the closing of
the Transaction to occur on a date that is not less than five (5) business days
from the date of the Closing Notice, the undersigned shall deliver to the
Company on the closing date specified in the Closing Notice (the “Closing Date”)
the Purchase Price for the Shares subscribed by wire transfer of United States
dollars in immediately available funds to the account specified by the Company
in the Closing Notice against delivery to the undersigned of the Shares, free
and clear of any liens or other restrictions whatsoever (other than those
arising under state or federal securities laws), in book-entry form as set forth
in Section 2(b) below. This Subscription Agreement shall terminate and be of no
further force or effect, without any liability to either party hereto, if the
Company notifies the undersigned in writing that it has abandoned its plans to
move forward with the Transaction prior to the Closing Date. If, within one
business day following the Closing, the consummation of the Transaction does not
occur, the Company shall return the Purchase Price to the undersigned, and the
undersigned shall return its Shares to the Company for cancellation.

 



 

 

 

b. Immediately upon the Closing, the Company shall deliver (or cause the
delivery of) the Shares in book-entry form with restrictive legends in the
amount as set forth on the signature page to each of the undersigned as
indicated on the signature page or to a custodian designated by such
undersigned, as applicable, as indicated below.

 

3. Closing Conditions. In addition to the condition set forth in the first
sentence of Section 2(a) above:

 

a. The Closing is also subject to satisfaction or valid waiver by each party of
the conditions that, on the Closing Date:

 

(i) no suspension of the qualification of the Shares for offering or sale or
trading in any jurisdiction, or initiation or threatening of any proceedings for
any of such purposes, shall have occurred;

 

(ii) no applicable governmental authority shall have enacted, issued,
promulgated, enforced or entered any judgment, order, law, rule or regulation
(whether temporary, preliminary or permanent) which is then in effect and has
the effect of making consummation of the transactions contemplated hereby
illegal or otherwise restraining or prohibiting consummation of the transactions
contemplated hereby, and no governmental authority shall have instituted or
threatened in writing a proceeding seeking to impose any such restraint or
prohibition; and

 

(iii) all conditions precedent to the closing of the Transaction set forth in
the Transaction Agreement, shall have been satisfied or waived (other than those
conditions which, by their nature, are to be satisfied at the closing of the
Transaction) and the closing of the Transaction shall be scheduled to occur
concurrently with or immediately following the Closing.

 

b. The obligations of the Company to consummate the Closing shall be subject to
the satisfaction or valid waiver by the Company of the additional conditions
that, on the Closing Date:

 

(i) all representations and warranties of the undersigned contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality, which
representations and warranties shall be true in all respects) at and as of the
Closing Date (except for representations and warranties made as of a specific
date, which shall be true and correct in all material respects (other than
representations and warranties that are qualified as to materiality, which
representations and warranties shall be true in all respects) as of such date),
and consummation of the Closing shall constitute a reaffirmation by the
undersigned of each of the representations, warranties and agreements of each
such party contained in this Subscription Agreement as of the Closing Date; and

 

(ii) the undersigned shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to Closing, including, without limitation, receipt by the Placement Agents
of a signed copy of an “investor representation letter” in substantially the
form attached as Schedule A hereto no later than the Closing Date.

 



2

 

 

c. The obligation of the undersigned to consummate the Closing shall be subject
to the satisfaction or valid waiver by the undersigned of the additional
conditions that, on the Closing Date:

 

(i) all representations and warranties of the Company contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Material Adverse Effect (as defined herein), which representations and
warranties shall be true in all respects) at and as of the Closing Date (except
for representations and warranties made as of a specific date, which shall be
true and correct in all material respects (other than representations and
warranties that are qualified as to materiality or Material Adverse Effect,
which representations and warranties shall be true in all respects) as of such
date);

 

(ii) the Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with at or prior
to the Closing; and

 

(iii) the Company shall have delivered to the undersigned, a certificate of the
Chief Executive Officer of the Company, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Sections 3(a)(iii) and 3(c).

 

4. Company Representations and Warranties. The Company represents and warrants
to the undersigned that:

 

a. As of the date hereof, the Company is a Cayman Islands exempted company duly
organized, validly existing and in good standing under the laws of the Cayman
Islands. Immediately following the closing of the Transaction under the
Transaction Agreement, the Company will be a Delaware corporation, validly
existing and in good standing under the laws of the State of Delaware. The
Company has the corporate power and authority to own, lease and operate its
properties and conduct its business as presently conducted and to enter into,
deliver and perform its obligations under this Subscription Agreement.

 

b. The Shares have been duly authorized and, when issued and delivered to the
undersigned against full payment therefor in accordance with the terms of this
Subscription Agreement, the Shares will be validly issued, fully paid and
non-assessable and will not have been issued in violation of or subject to any
preemptive or similar rights created under the Company’s Amended and Restated
Memorandum and Articles of Association (as amended) or under the laws of the
Cayman Islands.

 

c. This Subscription Agreement has been duly authorized, executed and delivered
by the Company and is enforceable against the Company in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

 

d. Subject to approval by the Company Equity Holders (as defined in the
Transaction Agreement) to the extent required by any applicable rules or
regulations of NASDAQ, the issuance and sale of the Shares and the compliance by
the Company with all of the provisions of this Subscription Agreement and the
consummation of the transactions herein will be done in accordance with the
NASDAQ marketplace rules and will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of the Company or any of its subsidiaries pursuant
to the terms of (i) any indenture, mortgage, deed of trust, loan agreement,
license, lease or any other agreement or instrument to which the Company or any
of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
is subject, which would have a material adverse effect on the business,
properties, financial condition, stockholders’ equity or results of operations
of the Company (a “Material Adverse Effect”) or materially affect the validity
of the Shares or the legal authority of the Company to comply in all material
respects with the terms of this Subscription Agreement; (ii) result in any
violation of the provisions of the organizational documents of the Company; or
(iii) result in any violation of any statute or any judgment, order, rule or
regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over the Company or any of its properties that would have a
Material Adverse Effect or materially affect the validity of the Shares or the
legal authority of the Company to comply with this Subscription Agreement;
subject, in the case of the foregoing clauses (i) and (iii) with respect to the
consummation of the transactions therein contemplated.

 



3

 

 

e. The Company has not entered into any agreement or arrangement entitling any
agent, broker, investment banker, financial advisor or other person to any
broker’s or finder’s fee or any other commission or similar fee in connection
with the transactions contemplated by this Subscription Agreement for which the
undersigned could become liable. Other than Morgan Stanley Co., LLC (“Morgan
Stanley”) and Cantor Fitzgerald & Co. (“Cantor” and each of Morgan Stanley and
Cantor a “Placement Agent” and, collectively, the “Placement Agents”), the
Company is not aware of any person that has been or will be paid (directly or
indirectly) remuneration for solicitation of purchasers in connection with the
sale of any Shares.

 

f. The Company is not, and immediately after receipt of payment for the Shares,
will not be, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

g. Assuming the accuracy of the subscriber representations and warranties set
forth in Section 5, in connection with the offer, sale and delivery of the
Shares in the manner contemplated by this Subscription Agreement, it is not
necessary to register the Shares under the Securities Act.

 

h. The Shares (i) were not offered by any form of general solicitation or
general advertising and (ii) assuming the accuracy of the subscriber
representations and warranties set forth in Section 5, are not being offered in
a manner involving a public offering under, or in a distribution in violation
of, the Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws.

 

i. As of the date hereof (and prior to giving effect to the consummation of the
Transaction and this Offering, the authorized capital of the Company consists of
200,000,000 Class A ordinary shares, (“Class A Ordinary Shares”), of which
25,800,000 are outstanding, 20,000,000 Class B ordinary shares, (“Class B
Ordinary Shares” and, together with the Class A Ordinary Shares, “Ordinary
Shares”), of which 6,450,000 are outstanding, and 1,000,00 preferred shares
(“Preferred Shares”), of which none are outstanding. All outstanding Ordinary
Shares have been duly have been duly authorized and validly issued, are fully
paid and nonassessable and were not issued in violation of (or subject to) any
preemptive rights (including any preemptive rights set forth in the
Organizational Documents (as such term is defined in the Transaction Agreement)
of the Company), rights of first refusal or similar rights. As of the date
hereof (and, prior to giving effect to the consummation of the Transaction and
this Offering), the Company has issued 34,630,000 warrants (“Company Warrants”),
each such Company Warrant entitling the holder thereof to purchase one Class A
Share. Other than the Company Warrants, there are no options, warrants, equity
securities, calls, rights, commitments or agreements to which the Company is a
party or by which the Company is bound obligating the Company to issue,
exchange, transfer, deliver or sell, or cause to be issued, exchanged,
transferred, delivered or sold, additional Ordinary Shares or other equity
interests of the Company or any security or rights convertible into or
exchangeable or exercisable for any Ordinary Shares or other equity interests of
the Company, or obligating the Company to enter into any commitment or agreement
containing such obligation.

 

j The Company understands that the foregoing representations and warranties
shall be deemed material and to have been relied upon by the undersigned.

 



4

 

 

5. Subscriber Representations, Warranties and Covenants. The undersigned
represents and warrants to the Company that:

 

a. At the time the undersigned was offered the Shares, it was, and as of the
date hereof, the undersigned is (i) an institutional “accredited investor”
(within the meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act,
in each case, satisfying the requirements set forth on Schedule A hereto, and
(ii) is acquiring the Shares only for his, her or its own account and (iii) not
for the account of others, and not on behalf of any other account or person or
with a view to, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act (and shall provide the requested
information on Schedule A following the signature page hereto). The undersigned
is not an entity formed for the specific purpose of acquiring the Shares.

 

b. The undersigned understands that the Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Shares delivered at the Closing have not been
registered under the Securities Act. The undersigned understands that the Shares
may not be resold, transferred, pledged or otherwise disposed of by the
undersigned absent an effective registration statement under the Securities Act
except (i) to the Company or a subsidiary thereof, (ii) to non-U.S. persons
pursuant to offers and sales that occur outside the United States within the
meaning of Regulation S under the Securities Act or (iii) pursuant to another
applicable exemption from the registration requirements of the Securities Act,
and in each of cases (i) and (iii) in accordance with any applicable securities
laws of the states and other jurisdictions of the United States, and that any
certificates representing the Shares delivered at the Closing shall contain a
legend to such effect. The undersigned acknowledges that the Shares will not be
eligible for resale pursuant to Rule 144A promulgated under the Securities Act.
The undersigned understands and agrees that the Shares, until registered under
an effective registration statement, will be subject to transfer restrictions
and, as a result of these transfer restrictions, the undersigned may not be able
to readily resell the Shares and may be required to bear the financial risk of
an investment in the Shares for an indefinite period of time. The undersigned
understands that it has been advised to consult legal counsel prior to making
any offer, resale, pledge or transfer of any of the Shares.

 

c. The undersigned understands and agrees that the undersigned is purchasing
Shares directly from the Company. The undersigned further acknowledges that
there have been no representations, warranties, covenants and agreements made to
the undersigned by the Company, or any of its officers or directors, expressly
(other than those representations, warranties, covenants and agreements included
in this Subscription Agreement) or by implication.

 

d. The undersigned’s acquisition and holding of the Shares will not constitute
or result in a non-exempt prohibited transaction under Section 406 of the
Employee Retirement Income Security Act of 1974, as amended, Section 4975 of the
Internal Revenue Code of 1986, as amended, or any applicable similar law.

 

e. The undersigned acknowledges and agrees that the undersigned has received
such information as the undersigned deems necessary in order to make an
investment decision with respect to the Shares. Without limiting the generality
of the foregoing, the undersigned acknowledges that it has reviewed (i) the
Company’s Registration Statement on Form S-4 filed with the United States
Securities and Exchange Commission, as amended (the “SEC”), (ii) the Company’s
other filings with the SEC ((i) and (ii) together, the “Company SEC Filings”)
and (iii) the financial and related information for the year ended December 31,
2018 of Hawk Parent set forth in the press release included in the Company’s
Form 425 filed with the SEC on March 11, 2019 ((i) and (iii) together, the
“Investor Disclosure Package”). The undersigned represents and agrees that the
undersigned and the undersigned’s professional advisor(s), if any, have had the
full opportunity to ask the Company’s management questions, receive such answers
and obtain such information as the undersigned and such undersigned’s
professional advisor(s), if any, have deemed necessary to make an investment
decision with respect to the Shares. The undersigned further acknowledges that
the information contained in the Investor Disclosure Package is preliminary and
subject to change, and that any changes to the information contained in the
Investor Disclosure Package, including, without limitation, any changes based on
updated information or changes in terms of the Transaction, shall in no way
affect the undersigned’s obligation to purchase the Shares hereunder, except as
otherwise provided herein.

 



5

 

 

f. The undersigned became aware of this Offering of the Shares solely by means
of direct contact between the undersigned and the Company, the Placement Agents
or a representative of the Company or Placement Agents, and the Shares were
offered to the undersigned solely by direct contact between the undersigned and
the Company, the Placement Agents or a representative of the Company or
Placement Agents. The undersigned acknowledges that the Company represents and
warrants that the Shares (i) were not offered by any form of general
solicitation or general advertising and (ii) are not being offered in a manner
involving a public offering under, or in a distribution in violation of, the
Securities Act, or any state securities laws. The undersigned has a substantive
pre-existing relationship with the Company, Hawk Parent or its affiliates or a
Placement Agent for the Offering of the Shares.

 

g. The undersigned acknowledges that it is aware that there are substantial
risks incident to the purchase and ownership of the Shares, including those set
forth in the Investor Disclosure Package and in the Company SEC Filings. The
undersigned has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of an investment in the
Shares, and the undersigned has sought such accounting, legal and tax advice as
the undersigned has considered necessary to make an informed investment
decision.

 

h. Alone, or together with any professional advisor(s), the undersigned has
adequately analyzed and fully considered the risks of an investment in the
Shares and determined that the Shares are a suitable investment for the
undersigned and that the undersigned is able at this time and in the foreseeable
future to bear the economic risk of a total loss of the undersigned’s investment
in the Company. The undersigned acknowledges specifically that a possibility of
total loss exists.

 

i. In making its decision to purchase the Shares, the undersigned has relied
solely upon independent investigation made by the undersigned and the
representations and warranties set forth herein. Without limiting the generality
of the foregoing, the undersigned has not relied on any statements or other
information provided by the Placement Agents concerning the Company or the
Shares or the offer and sale of the Shares.

 

j. The undersigned understands and agrees that no federal or state agency has
passed upon or endorsed the merits of the Offering of the Shares or made any
findings or determination as to the fairness of this investment or the accuracy
or adequacy of the Investor Disclosure Package or the Company SEC Filings.

 

k. The undersigned has been duly formed or incorporated and is validly existing
in good standing under the laws of its jurisdiction of incorporation or
formation.

 

l. The execution, delivery and performance by the undersigned of this
Subscription Agreement are within the powers of the undersigned, have been duly
authorized and will not constitute or result in a breach or default under or
conflict with any order, ruling or regulation of any court or other tribunal or
of any governmental commission or agency, or any agreement or other undertaking,
to which the undersigned is a party or by which the undersigned is bound, and,
if the undersigned is not an individual, will not violate any provisions of the
undersigned’s charter documents, including, without limitation, its
incorporation or formation papers, bylaws, indenture of trust or partnership or
operating agreement, as may be applicable. The signature on this Subscription
Agreement is genuine, and the signatory, if the undersigned is an individual,
has legal competence and capacity to execute the same or, if the undersigned is
not an individual the signatory has been duly authorized to execute the same,
and this Subscription Agreement constitutes a legal, valid and binding
obligation of the undersigned, enforceable against the undersigned in accordance
with its terms.

 



6

 

 

m. Neither the due diligence investigation conducted by the undersigned in
connection with making its decision to acquire the Shares nor any
representations and warranties made by the undersigned herein shall modify,
amend or affect the undersigned’s right to rely on the truth, accuracy and
completeness of the Company’s representations and warranties contained herein.

 

n. The undersigned is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank (collectively, a “Prohibited Investor”). The
undersigned agrees to provide law enforcement agencies, if requested thereby,
such records as required by applicable law, provided that the undersigned is
permitted to do so under applicable law. If the undersigned is a financial
institution subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et seq.)
(the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and
its implementing regulations (collectively, the “BSA/PATRIOT Act”), the
undersigned maintains policies and procedures reasonably designed to comply with
applicable obligations under the BSA/PATRIOT Act. To the extent required, it
maintains policies and procedures reasonably designed for the screening of its
investors against the OFAC sanctions programs, including the OFAC List. To the
extent required, it maintains policies and procedures reasonably designed to
ensure that the funds held by the undersigned and used to purchase the Shares
were legally derived.

 

o. No disclosure or offering document has been prepared by the Placement Agents
in connection with the offer and sale of the Shares.

 

p. The Placement Agents and each of their members, directors, officers,
employees, representatives and controlling persons have made no independent
investigation with respect to the Company or the Shares or the accuracy,
completeness or adequacy of any information supplied to the undersigned by the
Company.

 

q. In connection with the issue and purchase of the Shares, the Placement Agents
have not acted as the undersigned’s financial advisor or fiduciary.

 

r. The undersigned will deliver on the Closing Date a signed copy of the
“investor representation letter” in substantially the form attached as Schedule
A hereto.

 



7

 

 

6. Registration Rights.

 

a. The Company agrees that, within fifteen (15) business days after the
consummation of the Transaction, the Company (or its successor) will file with
the SEC (at the Company’s sole cost and expense) a registration statement
registering the resale of the Shares (the “Registration Statement”), and the
Company shall use its commercially reasonable efforts to have the Registration
Statement declared effective as soon as practicable after the filing thereof.
The Company agrees that the Company will cause such Registration Statement or
another registration statement (which may be a “shelf” registration statement)
to remain effective until the earlier of (i) two years from the issuance of the
Shares, or (ii) on the first date on which the undersigned can sell all of its
Shares (or shares received in exchange therefor) under Rule 144 of the
Securities Act without limitation as to the manner of sale or the amount of such
securities that may be sold. The undersigned agrees to disclose its beneficial
ownership, as determined in accordance with Rule 13d-3 of the Securities
Exchange Act of 1934 (as amended, the “Exchange Act”), of Shares to the Company
(or its successor) upon request to assist the Company in making the
determination described above. The Company’s obligations to include the Shares
in the Registration Statement are contingent upon the undersigned furnishing in
writing to the Company such information regarding the undersigned, the
securities of the Company held by the undersigned and the intended method of
disposition of the Shares as shall be reasonably requested by the Company to
effect the registration of the Shares, and shall execute such documents in
connection with such registration as the Company may reasonably request that are
customary of a selling stockholder in similar situations. The Company may delay
filing or suspend the use of any such registration statement if it determines
that in order for the registration statement to not contain a material
misstatement or omission, an amendment thereto would be needed, or if such
filing or use could materially affect a bona fide business or financing
transaction of the Company or would require premature disclosure of information
that could materially adversely affect the Company (each such circumstance, a
“Suspension Event”); provided, that, (i) the Company shall not so delay filing
or so suspend the use of the Registration Statement for a period of more than
ninety (90) consecutive days or more than two (2) times in any three hundred and
sixty (360) day period and (ii) the Company shall use commercially reasonable
efforts to make such registration statement available for the sale by the
undersigned of such securities as soon as practicable thereafter. Upon receipt
of any written notice from the Company (which notice shall not contain any
material non-public information regarding the Company) of the happening of any
Suspension Event during the period that the Registration Statement is effective
or if as a result of a Suspension Event the Registration Statement or related
prospectus contains any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made (in
the case of the prospectus) not misleading, the undersigned agrees that (i) it
will immediately discontinue offers and sales of the Shares under the
Registration Statement (excluding, for the avoidance of doubt, sales conducted
pursuant to Rule 144) until the undersigned receives copies of a supplemental or
amended prospectus (which the Company agrees to promptly prepare) that corrects
the misstatement(s) or omission(s) referred to above and receives notice that
any post-effective amendment has become effective or unless otherwise notified
by the Company that it may resume such offers and sales, and (ii) it will
maintain the confidentiality of any information included in such written notice
delivered by the Company unless otherwise required by law or subpoena. If so
directed by the Company, the undersigned will deliver to the Company or, in the
undersigned’s sole discretion destroy, all copies of the prospectus covering the
Shares in the undersigned’s possession; provided, however, that this obligation
to deliver or destroy all copies of the prospectus covering the Shares shall not
apply (i) to the extent the undersigned is required to retain a copy of such
prospectus (a) in order to comply with applicable legal, regulatory,
self-regulatory or professional requirements or (b) in accordance with a bona
fide pre-existing document retention policy or (ii) to copies stored
electronically on archival servers as a result of automatic data back-up. Not
less than three (3) business days prior to filing the Registration Statement (or
any amendment thereto), the Company will provide the undersigned an opportunity
to review and comment on the disclosure regarding the undersigned.

 



8

 

 

b. The Company shall, notwithstanding any termination of this Subscription
Agreement, indemnify, defend and hold harmless the undersigned (to the extent a
seller under the Registration Statement), the officers, directors, agents,
partners, members, managers, stockholders, affiliates, employees and investment
advisers of the undersigned, each person who controls the undersigned (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act of 1934, as amended (the “Exchange Act”) and the officers, directors,
partners, members, managers, stockholders, agents, affiliates, employees and
investment advisers of each such controlling person, to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, that arise
out of or are based upon (i) any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, any prospectus included
in the Registration Statement or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, or (ii) any violation
or alleged violation by the Company of the Securities Act, Exchange Act or any
state securities law or any rule or regulation thereunder, in connection with
the performance of its obligations under this Section 6, except to the extent,
but only to the extent, that such untrue statements, alleged untrue statements,
omissions or alleged omissions are based upon information regarding the
undersigned furnished in writing to the Company by the undersigned expressly for
use therein. The Company shall notify the undersigned promptly of the
institution, threat or assertion of any proceeding arising from or in connection
with the transactions contemplated by this Section 6 of which the Company is
aware. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of an indemnified party and shall survive the
transfer of the Shares by the undersigned. Notwithstanding the forgoing, the
Company’s indemnification obligations shall not apply to amounts paid in
settlement of any Losses or action if such settlement is effected without the
prior written consent of the Company (which consent shall not be unreasonably
withheld or delayed).

 

c. The undersigned shall, severally and not jointly with any other subscriber in
the Offering, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
prospectus included in the Registration Statement, or any form of prospectus, or
in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any prospectus, or any form of prospectus or supplement thereto,
in light of the circumstances under which they were made) not misleading to the
extent, but only to the extent, that such untrue statements or omissions are
based upon information regarding the undersigned furnished in writing to the
Company by the undersigned expressly for use therein. In no event shall the
liability of the undersigned be greater in amount than the dollar amount of the
net proceeds received by the undersigned upon the sale of the Shares giving rise
to such indemnification obligation. Notwithstanding the forgoing, the
undersigned’s indemnification obligations shall not apply to amounts paid in
settlement of any Losses or action if such settlement is effected without the
prior written consent of the undersigned (which consent shall not be
unreasonably withheld or delayed).

 

7. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Transaction Agreement is terminated in accordance with its terms, (b) upon the
mutual written agreement of each of the parties hereto to terminate this
Subscription Agreement or (c) the transactions contemplated by this Subscription
Agreement are not consummated prior to July 15, 2019; provided that nothing
herein will relieve any party from liability for any willful breach hereof prior
to the time of termination, and each party will be entitled to any remedies at
law or in equity to recover losses, liabilities or damages arising from such
breach. The Company shall promptly notify the undersigned of the termination of
the Transaction Agreement promptly after the termination of such agreement.

 



9

 

 

8. Trust Account Waiver. Reference is made to the final prospectus of the
Company, filed with the SEC (File No. 333-224581) (the “Prospectus”), and dated
as of June 8, 2018. The Company shall provide the undersigned with a copy of the
Prospectus upon request and the undersigned hereby represents and warrants that
it understands that the Company has established a trust account (the “Trust
Account”) containing the proceeds of its initial public offering (the “IPO”) and
from certain private placements occurring simultaneously with the IPO (including
interest accrued from time to time thereon) for the benefit of the Company’s
public stockholders (including overallotment shares acquired by the Company’s
underwriters, the “Public Stockholders”), and that, except as otherwise
described in the Prospectus, the Company may disburse monies from the Trust
Account only: (a) to the Public Stockholders in the event they elect to redeem
their Company shares in connection with the consummation of the Company’s
initial business combination (as such term is used in the Prospectus) (the
“Business Combination”) or in connection with an extension of the deadline to
consummate a Business Combination, (b) to the Public Stockholders if the Company
fails to consummate a Business Combination within twenty-four (24) months after
the closing of the IPO, (c) with respect to any interest earned on the amounts
held in the Trust Account, as necessary to pay any franchise or income taxes or
(d) to the Company after or concurrently with the consummation of a Business
Combination. For and in consideration of the Company entering into this
Subscription Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned, on
behalf of itself and its controlling persons acting on its behalf, hereby agrees
that, notwithstanding anything to the contrary in this Subscription Agreement,
(i) it and its controlling persons acting on its behalf do not now and shall not
at any time hereafter have any right, title, interest or claim of any kind in or
to any assets held in the Trust Account (including distributions directly or
indirectly to public stockholders therefrom (“Public Distributions”)) arising
from, as a result of or in connection with this Subscription Agreement, any
ancillary documents entered in connection herewith, the transactions
contemplated hereby or thereby, or any discussions in connection therewith, (ii)
agrees that it shall not make any claim against the Trust Account (including
Public Distributions) arising from, as a result of or in connection with this
Subscription Agreement, any ancillary documents entered in connection herewith,
the transactions contemplated hereby or thereby, or any discussions in
connection therewith, regardless of whether such claim arises based on contract,
tort, equity or any other theory of legal liability (collectively, the “Released
Claims”), (iii) it and its controlling persons acting on its behalf shall not
make any claim against the Trust Account (including Public Distributions) for
any Released Claims, (iv) it and its controlling persons acting on its behalf
hereby irrevocably waive any Released Claims that it or its controlling persons
acting on its behalf may have against the Trust Account (including any Public
Distributions) now or in the future, (v) it and its controlling persons acting
on its behalf will not seek recourse against the Trust Account (including Public
Distributions) in respect of any Released Claims, and (vi) such irrevocable
waiver set forth herein is material to this Subscription Agreement and
specifically relied upon by the Company and its affiliates to induce the Company
to enter in this Subscription Agreement, and the undersigned further intends and
understands such waiver to be valid, binding and enforceable under applicable
law against the undersigned and each of its controlling persons acting on its
behalf. For the avoidance of doubt, the parties acknowledge that the undersigned
and its controlling persons acting on its behalf are not releasing or waiving
any rights that they may have as Public Stockholders to receive funds from the
Trust Account in their capacity as Public Stockholders upon the redemption of
their shares of the Company or the liquidation of the Company, as described in
the Prospectus. Notwithstanding anything to the contrary contained in this
Subscription Agreement, the provisions of this Section 8 shall survive the
Closing or any termination of this Subscription Agreement and last indefinitely.

 

9. Miscellaneous.

 

a. Neither this Subscription Agreement nor any rights that may accrue to the
undersigned hereunder (other than the Shares acquired hereunder, if any) may be
transferred or assigned.

 

b. The Company may request from the undersigned such additional information as
the Company may deem necessary to evaluate the eligibility of the undersigned to
acquire the Shares, and the undersigned shall provide such information to the
Company upon such request, it being understood by the undersigned that the
Company may reject the undersigned’s subscription prior to the Closing Date in
the event the undersigned fails to provide such additional information requested
by the Company to evaluate the undersigned’s eligibility.

 



10

 

 

c. The undersigned acknowledges that the Company, the Placement Agents and
others will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement. Prior
to the Closing, the undersigned agrees to promptly notify the Company if any of
the acknowledgments, understandings, agreements, representations and warranties
set forth herein are no longer accurate. The undersigned agrees that the
purchase by the undersigned of Shares from the Company will constitute a
reaffirmation of the acknowledgments, understandings, agreements,
representations and warranties herein (as modified by any such notice) by the
undersigned as of the time of such purchase. The undersigned further
acknowledges and agrees that the Placement Agents are third-party beneficiaries
of the representations and warranties of the undersigned contained in Section 5
of this Subscription Agreement.

 

d. The Company is entitled to rely upon this Subscription Agreement and is
irrevocably authorized to produce this Subscription Agreement or a copy hereof
to any interested party in any administrative or legal proceeding or official
inquiry with respect to the matters covered hereby. The undersigned shall
consult with the Company in issuing any press release or making any other
similar public statement with respect to the transactions contemplated hereby,
and the undersigned shall not issue any such press release or make any such
public statement without the prior consent (such consent not to be unreasonably
withheld or delayed) of the Company, provided that the consent of the Company
shall not be required if such disclosure is required by law, in which case the
undersigned shall promptly provide the other party with prior notice of such
disclosure. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of the undersigned or any affiliate or investment adviser of
the undersigned without the prior written consent (including by e-mail) of the
undersigned, except as required by the federal securities laws, rules or
regulations and to the extent such disclosure is required by other laws, rules
or regulations, at the request of the staff of the Commission or regulatory
agency or under Nasdaq regulations, in which case the Company shall provide the
undersigned with prior written notice (including by e-mail) of such permitted
disclosure, and shall reasonably consult with the undersigned regarding such
disclosure. The undersigned hereby consents to the Company issuing a press
release in the form attached hereto as Schedule B.

 

e. All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Closing.

 

f. The Company shall, by 9:00 a.m., New York City time, on the first (1st)
business day immediately following the date of this Subscription Agreement,
issue one or more press releases or file with the SEC a Current Report on Form
8-K (collectively, the “Disclosure Document”) disclosing, to the extent not
previously publicly disclosed, all material terms of the transactions
contemplated hereby (and of the other subscription agreements entered into prior
to the release or filing of such Disclosure Document in connection with the
Offering), the Transaction and any other material, nonpublic information that
the Company has, directly or indirectly through the Placement Agents, provided
to the undersigned at any time prior to the filing of the Disclosure Document.

 

g. This Subscription Agreement may not be modified, waived or terminated except
by an instrument in writing, signed by the party against whom enforcement of
such modification, waiver, or termination is sought.

 

h. This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.
This Subscription Agreement shall not confer any rights or remedies upon any
person other than the parties hereto, and their respective successor and
assigns.

 



11

 

 

i. This Subscription Agreement shall be binding upon, and inure to the benefit
of the parties hereto and their heirs, executors, administrators, successors,
legal representatives, and permitted assigns, and the agreements,
representations, warranties, covenants and acknowledgments contained herein
shall be deemed to be made by, and be binding upon, such heirs, executors,
administrators, successors, legal representatives and permitted assigns.

 

j. If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

 

k. This Subscription Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail or in .pdf) and by different parties
in separate counterparts, with the same effect as if all parties hereto had
signed the same document. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.

 

l. The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Subscription Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 

m. THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF ANY
OTHER STATE. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN
CONNECTION WITH ANY LITIGATION PURSUANT TO THIS SUBSCRIPTION AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

n. All notices and other communications hereunder shall be in writing and shall
be deemed to have been duly given if mailed or transmitted and confirmed by any
standard form of telecommunication.

 

Notice to the Company shall be given to:

 

Thunder Bridge Acquisition, Ltd.

9912 Georgetown Pike Suite D203

Great Falls, Virginia 22066

Attn.: Gary A. Simanson

 

with a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole LLP 

1345 Avenue of the Americas

New York, New York 10105

Attn.: Tamar Donikyan, Esq.

tdonikyan@egsllp.com

 



12

 

 

Notice to the Placement Agents shall be given to:

 

Morgan Stanley &. Co. LLC

1585 Broadway

New York, New York 10036

Attention: Paul Wasinger and Taylor Wright

 

and

 

Cantor Fitzgerald & Co.

110 East 59th Street

New York, NY 10022

Attention: David Batalion & Kevin Brennan

 

with a copy to (which shall not constitute notice):

 

Ropes & Gray LLP

1211 Avenue of the Americas

New York, New York 10036

Attn: Paul D. Tropp, Esq.

paul.tropp@ropesgray.com

 

Notice to Hawk Parent shall be given to:

 

Hawk Parent Holdings LLC
c/o Repay Holdings, LLC

3 West Paces Ferry Road, Suite 200

Atlanta, Georgia 30305

Attention: John A. Morris, CEO

(404) 504-7474 (phone)

jmorris@repayonline.com

 

With a required copy to (which shall not constitute notice):

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Maripat Alpuche

(212) 455-3971 (phone)

malpuche@stblaw.com

 

10. Non-Reliance and Exculpation. The undersigned acknowledges that it is not
relying upon, and has not relied upon, any statement, representation or warranty
made by any person, firm or corporation (including, without limitation, the
Placement Agents, any of their affiliates or any of its or their control
persons, officers, directors and employees), other than the statements,
representations and warranties contained in this Subscription Agreement, in
making its investment or decision to invest in the Company. The undersigned
agrees that, without limiting the Company’s obligations hereunder, neither (i)
any other purchaser pursuant to this Subscription Agreement or any other
Subscription Agreement related to the private placement of the Shares (including
the respective controlling persons, members, officers, directors, partners,
agents, or employees of any purchaser) nor (ii) Placement Agents, their
affiliates or any of its or their control persons, officers, directors or
employees, shall be liable to any other purchaser pursuant to this Subscription
Agreement or any other Subscription Agreement related to the private placement
of the Shares for any action heretofore or hereafter taken or omitted to be
taken by any of them in connection with the purchase of the Shares.

  

[SIGNATURE PAGES FOLLOW]

 

13

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

THUNDER BRIDGE ACQUISITION LTD.   Address for Notice:           Thunder Bridge
Acquisition, Ltd.     9912 Georgetown Pike Suite D203     Great Falls, Virginia
22066           By:         Name: Gary Simanson       Title: Chief Executive
Officer    

 

14

 

 

[PURCHASER SIGNATURE PAGES TO SUBSCRIPTION AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Subscription Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

Name(s) of Subscriber: ________________________________________________________

 

Signature of Authorized Signatory of Subscriber:
__________________________________

 

Name of Authorized Signatory:
____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Email Address of Authorized Signatory:
______________________________________________

 

Facsimile Number of Authorized Signatory:
_____________________________________________

 

Address for Notice to Subscriber:

 

Address for Delivery of Shares to Subscriber (if not same as address for
notice):

 

Subscription Amount: $_________________

 

Shares: _________________

 

EIN Number: _______________________

 

 

[SIGNATURE PAGES CONTINUE]

 

15

 

 

SCHEDULE A

  

INVESTOR REPRESENTATION LETTER

 

16

 

 

Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, New York 10022

 

Re: Purchase of shares of a Class A ordinary shares (the “Securities”) issued by
Thunder Bridge Acquisition, Ltd. (the “Company”)

 

Ladies and Gentlemen:

 

In connection with the offer and sale of the Securities to be issued by the
Company, we represent, warrant, agree and acknowledge as follows:

 

1. No disclosure or offering document has been prepared in connection with the
offer and sale of the Securities by Morgan Stanley & Co. LLC or any of its
affiliates (“Morgan Stanley”) or Cantor Fitzgerald & Co. or any of its
affiliates (“Cantor”).

 

2. (a) We have conducted our own investigation of the Company and the Securities
and we have not relied on any statements or other information provided by Morgan
Stanley concerning the Company or the Securities or the offer and sale of the
Securities, (b) we have had access to, and an adequate opportunity to review,
financial and other information as we deem necessary to make our decision to
purchase the Securities, (c) we have been offered the opportunity to ask
questions of the Company and received answers thereto, as we deemed necessary in
connection with our decision to purchase the Securities; and (d) we have made
our own assessment and have satisfied ourselves concerning the relevant tax and
other economic considerations relevant to our investment in the Securities.

 

3. Morgan Stanley, Cantor and their directors, officers, employees,
representatives and controlling persons have made no independent investigation
with respect to the Company or the Securities or the accuracy, completeness or
adequacy of any information supplied to us by the Company.

 

4. In connection with the issue and purchase of the Securities, neither Morgan
Stanley nor Cantor has acted as our financial advisor or fiduciary.

 

5. We are (x) a qualified institutional buyer (as defined in Rule 144A of the
Securities Act of 1933 as amended (the “Securities Act”)), or (y) an accredited
investor (as defined in Rule 501 of the Securities Act). Accordingly, we
understand that Morgan Stanley and Cantor have determined that the offering
meets the exemptions from filing under FINRA Rule 5123(b)(1)(C) or (J).

 

6. We are aware that the sale to us is being made in reliance on a private
placement exemption from registration under the Securities Act and are acquiring
the Securities for our own account or for an account over which we exercise sole
discretion for another qualified institutional buyer or accredited investor
(each as defined above).

 



17

 

 

7. We are able to fend for ourselves in the transactions contemplated herein;
have such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of our prospective investment in the
Securities; and have the ability to bear the economic risks of our prospective
investment and can afford the complete loss of such investment.

 

8. The Securities have not been registered under the Securities Act or any other
applicable securities laws, are being offered for resale in transactions not
requiring registration under the Securities Act, and unless so registered, may
not be offered, sold or otherwise transferred except in compliance with the
registration requirements of the Securities Act or any other applicable
securities laws, pursuant to any exemption therefrom or in a transaction not
subject thereto.

  

Very truly yours,       [NAME OF INVESTOR]       By:     Name:   Title:      
Date:  

 

18

 

 

SCHEDULE B

 

APPROVED PRESS RELEASE

 

 

19



 

 